DETAILED ACTION
Allowable Subject Matter
Claims 2-11 are allowed. The following is an examiner’s statement of reasons for allowance:

Claim 2 recites the unique feature of a cut groove formed on one side in a circumferential direction to be recessed inward from a top and a side, wherein the substrate is mounted on the cut groove.

Claim 7 recites the unique feature of the connection pin extending from the substrate to the PCB, and electrically connecting a terminal of the substrate to the PCB.

Claim 8 recites the unique feature of an upper side of the connection pin being connected to a terminal of the substrate, the earphone further comprising a flexible PCB (FPCB) which is connected to a bottom of the connection pin and electrically connecting the connection pin to a terminal of the PCB. 

Claim 11 recites the unique feature of the speaker unit further comprising a second diaphragm disposed below the first diaphragm; and a second voice coil fixed to the second diaphragm, wherein the at least one magnet is disposed between the first diaphragm and the second diaphragm. The closest prior art, Tanaka, U.S. Publication No. 2015/0110329, teaches two separate speakers, facing each other, and not sharing a magnet (see Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653